Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: March 5, 2021

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

JUAN MANUEL SILVA, * No. 18-1887V
*
Petitioner, * Special Master Sanders
Vv. *
* Stipulation for Award; Influenza
SECRETARY OF HEALTH ** (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES, * Syndrome (“GBS”).
*
Respondent. **

OK OK OK OK OK OK OK OK Ok OK Ok KK Ok Ok Ok Ok OK OK OK OK OK OK OK

Paul A. Green, Law Office of Paul Green, Pasadena, CA, for Petitioner.
Mollie D. Gorney, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On December 7, 2018, Juan Manuel Silva (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine he received on
March 5, 2018, caused him to suffer from Guillain-Barré Syndrome (“GBS”). See Stip. at 1, ECF
No. 53; Pet. at 1. Petitioner further alleged that he experienced the residual effects of his injury for
more than six months. Stip. at 1.

On March 4, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. /d. at 2. Respondent “denies that the flu vaccine
caused [P]etitioner to suffer from GBS or any other injury[.]” /d. at 1-2. Respondent “further
denies that [P]etitioner sustained a GBS Table injury.” /d. at 2. Nevertheless, the parties agree to
the joint stipulation, attached hereto as Appendix A. /d. I find the stipulation reasonable and adopt
it as the decision of the Court in awarding damages, on the terms set forth therein.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $30,000.00 in the form of a check payable to [P]etitioner.
This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a)J[.]
Id. at 2.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
JUAN MANUEL SILVA, )
)
Petitioner, )
) No. 18-1887V
V. ) Special Master Sanders

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Juan Manuel Silva, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”), which vaccine is contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. § 100.3 (a).

2. Petitioner received the flu immunization on March 5, 2018.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he suffered from Guillain-Barré Syndrome (“GBS”) asa result
of receiving the flu vaccine, and alleges that he suffered the residual effects of this injury for
more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition.

6. Respondent denies that the flu vaccine caused petitioner to suffer from GBS or any
other injury or his current condition, and further denies that petitioner sustained a GBS Table
injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $30,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special] master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or canreasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on March 5, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about December 7, 2018,
in the United States Court of Federal Claims as petition No. 18-1887V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged GBS or
any other injury or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~™ ~~ OS OO OO
Respectfully submitted,

PETITIONER:

SUAY/MANUEL SILVA

ATTORNEY OF RECORD FOR
PETITIONER:

CZ

PAUL ADRIAN GREEN, ESQ. =“
LAW OFFICE OF PAUL GREEN

1055 E Colorado Blvd, 5" Floor
Pasadena, CA 91106

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CALT Date Weehlar, PN'Se,
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
U.S. Department of Health
and Human Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

pr

 

 

 

Dated: <2

 

osloy!, |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Modu Peeety—
HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Modtit D Goro
4 RedktHun CL

MOLLIE D. GORNEY

Trial Attorney

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

(202) 616-4029

mollie.d.gorney@usdoj. gov

Pees tA